ICJ_038_SovereigntyFrontierLand_BEL_NLD_1958-05-27_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE A LA
SOUVERAINETE SUR CERTAINES
PARCELLES FRONTALIERES
(BELGIQUE / PAYS-BAS)
ORDONNANCE DU 27 MAI 1958

1958

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE
CONCERNING SOVEREIGNTY

OVER CERTAIN FRONTIER LAND
(BELGIUM / NETHERLANDS)

ORDER OF MAY 27th, 1958
Le présente ordonnance doit être citée comme suit :

« Affaire relative à la souveraineté sur certaines parcelles frontalières,
Ordonnance du 27 mai 1958: C.I. J. Recueil 1958, p. 28.»

This Order should be cited as follows:

“Case concerning Sovereignty over certain Frontier Land,
Order of May 27th, 1958: I.C.J. Reports 1958, p. 28.”

 

Ne de vente : 1 87
Sales number

 

 

 
INTERNATIONAL COURT OF JUSTICE

1958
May 27th
General List :
No. 38

YEAR 1958

May 27th, 1958

CASE

CONCERNING SOVEREIGNTY
OVER CERTAIN FRONTIER LAND

(BELGIUM/NETHERLANDS)

ORDER

The President of the International Court of Justice,

having regard to Article 48 of the Statute of the Court,

having regard to Article 37 of the Rules of Court;

Having regard to the Order of December 12th, 1957, in the case
concerning Sovereignty over certain Frontier Land between the
Kingdom of Belgium and the Kingdom of the Netherlands, whereby
February 27th, 1958, was fixed as the time-limit for the filing of
the Memorial of the Government of the Kingdom of Belgium,
May 29th, 1958, as the time-limit for the filing of the Counter-
Memorial of the Government of the Kingdom of the Netherlands,
and the subsequent procedure was reserved for further decision;

Whereas the Memorial of the Government of the Kingdom of
Belgium was filed within the time-limit so fixed;

Whereas by a letter dated May 16th, 1958, the Agent for the
Government of the Kingdom of the Netherlands requested that the
time-limit for the filing of the Counter-Memorial of his Government
be extended to June 2oth, 1958;

4
